Name: 2004/255/EC: Commission Decision of 17 March 2004 repealing Decision 2002/611/EC accepting an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of sulphanilic acid originating in India
 Type: Decision
 Subject Matter: trade;  competition;  chemistry;  international trade;  Asia and Oceania
 Date Published: 2004-03-18

 Avis juridique important|32004D02552004/255/EC: Commission Decision of 17 March 2004 repealing Decision 2002/611/EC accepting an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of sulphanilic acid originating in India Official Journal L 080 , 18/03/2004 P. 0029 - 0030Commission Decisionof 17 March 2004repealing Decision 2002/611/EC accepting an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of sulphanilic acid originating in India(2004/255/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Articles 8 and 9 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Articles 13 and 15 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) In July 2002, the Council, by Regulation (EC) No 1338/2002(3), imposed definitive countervailing duties on imports of sulphanilic acid originating in India. On the same day, the Council, by Regulation (EC) No 1339/2002(4) imposed definitive anti-dumping duties on imports of sulphanilic acid originating in the People's Republic of China and India.(2) Within the framework of these proceedings, the Commission, by Decision 2002/611/EC(5), accepted a price undertaking offered by the Indian company Kokan Synthetics & Chemicals Pvt Ltd (the "Company").B. VOLUNTARY WITHDRAWAL OF AN UNDERTAKING(3) The Company advised the Commission in December 2003 that it wished to withdraw its undertaking.C. REPEAL OF DECISION 2002/611/EC(4) In view of the above, Decision 2002/611/EC should be repealed.(5) In parallel to this Decision, the Council, by Regulation (EC) No 492/2004(6) has withdrawn the exemption from the anti-dumping and countervailing duties granted to the exports manufactured by the Company and has imposed a definitive anti-dumping and countervailing duty on them,HAS DECIDED:Article 1Decision 2002/611/EC is hereby repealed.Article 2This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union.Done at Brussels, 17 March 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 1972/2002 (OJ L 305, 7.11.2002, p. 1).(2) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) No 1973/2002 (OJ L 305, 7.11.2002, p. 4).(3) OJ L 196, 25.7.2002, p. 1.(4) OJ L 196, 25.7.2002, p. 11. Regulation as last amended by Regulation (EC) No 236/2004 (OJ L 40, 12.2.2004, p. 17).(5) OJ L 196, 25.7.2002, p. 36.(6) See page 6 of this Official Journal.